DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 51 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2004/0039316).
Smith discloses a closable loop (defined by 8 such as the loop shown in figure 5B), wherein the closable loop is bendable and retains its shape after bending, and wherein the closable loop is threaded through a threading tube with a threaded length and an exposed length of the closable loop not enclosed by the threading tube, the closable loop comprising a malleable portion comprising an internal core (4b) made of substantially rigid material that is bendable into various configurations and retains its shape after bending (see [0033]); and a first outer layer (7b) made of material with sufficient flexibility to allow a wearer to adjust of the shape of the closable loop (see figure 5B), wherein the malleable portion comprises a substantially tubular piece with at least two ends, being shapeable into various substantially rigid configurations; and an unmalleable portion comprising a layer (6b) made of an unmalleable/leather material (see [0040]) that covers a portion of the malleable portion of the closable loop in a portion of the exposed length of the closable loop, the unmalleable portion configured to curve around an axis of the threading tube such that a center of the unmalleable portion faces to a lateral direction, wherein the closable loop can be twisted or turned and maintain the twist or the turn (see figures 5B, 5C and [0033]), and wherein the substantially tubular piece could be considered as a piece of jewelry selected from the group consisting of a necklace and a bracelet.  Smith discloses the closable loop can be used by the user in a wrist (see [0038]), and in same way could be placed by the user into a neck.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-51 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (US 2006/0162830) in view of Smith (US 2004/0039316) and Bardes (US 2007/0108247).
Claim 43
Gerber discloses a closable loop (defined by any of 20 and 25), wherein the closable loop is bendable and retains its shape after bending (see [0031] and [0032]), and wherein the closable loop is attached to a surface (15) of a container by a hook (36), the closable loop comprising a malleable portion (30) comprising an internal core made of substantially rigid material (see [0030]) that is bendable into various configurations and retains its shape after bending.  Gerber discloses the malleable portion made from a malleable metal, therefore after is bend the malleable portion would retain its shape.  Gerber further discloses a first outer layer (32) made of material with sufficient flexibility to allow a wearer to adjust of the shape of the closable loop (see [0030]).  Gerber further discloses the outer layer could be eliminated and/or the core layer could be exposed to provide a stark look to the closable loop (see [0030]).  Gerber further discloses the closable loop used as handles for a bag.  Gerber does not disclose an unmalleable portion comprising a layer made of an unmalleable material that covers a 
Claims 44 and 46
Gerber as modified by Smith discloses the malleable portion comprises a malleable tube with a material cover.  Smith discloses the malleable portion of the handle covered with leather material (see [0033] and [0040]) capable of having variety of shapes (see [0031]).
Claim 45
Gerber further discloses the malleable portion (30) comprises a substantially tubular piece with at least two ends (defined by ends attached to clasp 26), wherein the malleable portion is capable of being shaped into various substantially rigid configurations (see [0031]).
Claim 47
Gerber as modified by Smith and Bardes discloses the unmalleable portion covers the first exposed length of the first handle.  Gerber, Smith and Bardes does not specifically disclose a percentage covered by the unmalleable portion.  Bardes discloses the handles has similar length as the circumference of the top opening of the bag, but the 
Claim 48
Gerber further discloses the inner core comprises aluminum (see [0030]).
Claim 49
Gerber further discloses the inner core comprises aluminum or other lightweight metals (see [0030]).  Gerber does not disclose the inner core comprising at least one of thermoplastic elastomer (TPE) and plastic composite.  However, Smith discloses an adjustable pad comprising malleable material, such as a coil spring (4), bendable into various configurations (see abstract and [0033]), wherein the malleable material could be made from metal or manufacture entirely from plastic (see [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the malleable portion of Gerber being manufacture from plastic material as taught by Smith since is a matter of design choice the material, metal or plastic, for the malleable portion.
Claim 50
Gerber further discloses the outer layer comprises at least one of plastic, leather, fabric, neoprene, woven fur, celluloid, or sheepskin (see [0030]).  
Claim 51
.

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive.  Regarding applicant’s argument of the rejection based on Gerber, Smith and Bardes, the examiner disagrees.  With respect to the arguments for the amended claim 43, Gerber discloses the closable loop comprising a malleable portion comprising the internal core made from rigid material that is bendable and retains its shape after bending, therefore the closable loop is capable to be twisted or turned and maintain the twist or turn and bear weight of the bag when the bag is suspended from an object by draping the twisted or turned closable loop over the object in a same fashion the closable loop in applicant’s invention perform the required function.  With respect to applicant’s argument of the rejection of amended claim 51, the examiner points out that the closable loop attached to the purse disclosed by Gerber is capable to be worn by the user in the neck or wrist.  The user can hang the closable loop with the .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736